
	
		I
		111th CONGRESS
		2d Session
		H. R. 5852
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2010
			Mr. Peterson (for
			 himself, Mr. Baca,
			 Mr. Boswell,
			 Mr. Conaway,
			 Mr. Cuellar,
			 Mrs. Dahlkemper,
			 Mr. Fortenberry,
			 Ms. Herseth Sandlin,
			 Mr. Holden,
			 Mr. Kagen,
			 Mr. King of Iowa,
			 Mr. Kissell,
			 Mrs. Lummis,
			 Ms. Markey of Colorado,
			 Mr. McIntyre,
			 Mr. Moran of Kansas,
			 Mr. Pomeroy,
			 Mr. Scott of Georgia,
			 Mr. Smith of Nebraska, and
			 Mr. Walz) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To amend the Agricultural Marketing Act of 1946 to
		  improve the reporting on sales of livestock and dairy products, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mandatory Price Reporting Act of
			 2010.
		2.Livestock mandatory
			 reporting
			(a)Extension of
			 authority
				(1)In
			 generalSection 260 of the Agricultural Marketing Act of 1946 (7
			 U.S.C. 1636i) is amended by striking September 30, 2010 and
			 inserting September 30, 2015.
				(2)Conforming
			 amendment and extensionSection 942 of the Livestock Mandatory
			 Reporting Act of 1999 (7 U.S.C. 1635 note; Public Law 106–78) is amended by
			 striking September 30, 2010 and inserting September 30,
			 2015.
				(b)Wholesale pork
			 cuts
				(1)ReportingChapter
			 3 of subtitle B of the Agricultural Marketing Act of 1946 (7 U.S.C. 1635i et
			 seq.) is amended by adding at the end the following new section:
					
						233.Mandatory
				reporting of wholesale pork cuts
							(a)ReportingThe corporate officers or officially
				designated representatives of each packer shall report to the Secretary
				information concerning the price and volume of wholesale pork cuts, as the
				Secretary determines is necessary and appropriate.
							(b)PublicationThe
				Secretary shall publish information reported under subsection (a) as the
				Secretary determines necessary and
				appropriate.
							.
				(2)Negotiated
			 RulemakingThe Secretary of Agriculture shall establish a
			 negotiated rulemaking process pursuant to subchapter III of chapter 5 of title
			 5, United States Code, to negotiate and develop a proposed rule to implement
			 the amendment made by paragraph (1).
				(3)Negotiated
			 rulemaking committee
					(A)RepresentationAny
			 negotiated rulemaking committee established by the Secretary of Agriculture
			 pursuant to paragraph (2) shall include representatives from—
						(i)organizations
			 representing swine producers;
						(ii)organizations
			 representing packers of pork, processors of pork, retailers of pork, and buyers
			 of wholesale pork;
						(iii)the Department
			 of Agriculture; and
						(iv)among interested
			 parties that participate in swine or pork production.
						(B)Inapplicability
			 of Federal Advisory Committee ActAny negotiated rulemaking
			 committee established by the Secretary of Agriculture pursuant to paragraph (2)
			 shall not be subject to the Federal Advisory Committee Act (5 U.S.C.
			 App.).
					(4)Timing of
			 proposed and final rulesIn carrying out the negotiated
			 rulemaking process under paragraph (2), the Secretary of Agriculture shall
			 ensure that—
					(A)any recommendation
			 for a proposed rule or report is provided to the Secretary of Agriculture not
			 later than 180 days after the date of the enactment of this Act; and
					(B)a final rule is
			 promulgated not later than one and a half years after the date of the enactment
			 of this Act.
					(c)Pork export
			 reportingSection 602(a)(1) of the Agricultural Trade Act of 1978
			 (7 U.S.C. 5712(a)(1)) is amended by striking cotton, and
			 inserting cotton, pork,.
			3.Dairy mandatory
			 reporting
			(a)Electronic
			 reporting requiredSubsection
			 (d) of section 273 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1637b)
			 is amended to read as follows:
				
					(d)Electronic
				Reporting
						(1)Electronic
				reporting system requiredThe
				Secretary shall establish an electronic reporting system to carry out this
				section.
						(2)PublicationNot
				later than 3:00 p.m. Eastern Time on the Wednesday of each week, the Secretary
				shall publish a report containing the information obtained under this section
				for the preceding
				week.
						.
			(b)ImplementationNot later than one year after the date of
			 enactment of this Act, the Secretary of Agriculture shall implement the
			 electronic reporting system required by subsection (d) of section 273 of the
			 Agricultural Marketing Act of 1946 (7 U.S.C. 1637b), as amended by subsection
			 (a). Until the electronic reporting system is implemented, the Secretary shall
			 continue to conduct mandatory dairy product information reporting under the
			 authority of such section, as in effect on the day before the date of enactment
			 of this Act.
			
